Exhibit 10.1


Effective October 2, 2006
Amended and Restated
Geron Corporation
Severance Plan
(and Summary Plan Description)
 
This Severance Plan (the “Plan”) sets forth the severance benefits available to
Covered Employees of Geron Corporation (together with any successor to
substantially all of its business, stock or assets, the “Company”) in the event
of a transaction resulting in a Change of Control (as defined below).


The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). This Plan document is also
the summary plan description of the Plan. References in the Plan to “You” or
“Your” are references to an employee of the Company.


1. General Eligibility. You shall only be eligible for benefits under this Plan
if, immediately prior to a Triggering Event, you are an employee of the Company.


2. Enhanced Severance. Upon a Triggering Event following a Change of Control (as
described in Section 13(c)(ii), (iii) or (iv) below), you shall receive a
severance payment equal to the amount of your base salary for a severance period
that is determined based on your position with the Company immediately before
such Triggering Event pursuant to the following schedule:


Covered Position
Severance Period
CEO
18 months
Group President, Executive Vice President, Senior Vice President, Chief
Financial Officer, Chief Scientific Officer, and other named officers
15 months
Vice President, Executive Director
12 months
Senior Director, Director, Associate Director
6 months
Senior Scientist/Scientist,
Manager, Associate, other Staff
3 months



3. Payment and Other Terms.


(a) All severance payments under this Plan shall be made in a lump-sum and be
reduced by any applicable taxes or any other amounts required to be paid or
withheld by the Company. Such payments shall be made as soon as practicable
following the applicable Triggering Event and no later than 2½ months following
the year in which the Triggering Event occurred; provided, however, that if the
Plan Administrator determines in good faith that the payments constitute a
deferral of compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and that you are a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, the payments due to you under
this Plan that would otherwise have been payable at any time during the
six-month period immediately following a “separation from service” as set forth
in Section 409A(a)(2)(B)(i) of the Code, shall not be paid prior to, and shall
be payable in a lump sum as soon as practicable following, the expiration of
such six-month period. In the event of your death during such six-month period,
upon provision to the Company of a signed general release of all claims against
the Company and its affiliates in a form acceptable to the Company, you (or your
estate) will receive the severance benefits described in this paragraph.


(b) The Company will pay all premiums required for continuation of health
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) through the earlier of the end of your enhanced severance
period as specified in Section 2 or when you obtain other employment offering
health care coverage.
1

--------------------------------------------------------------------------------


 
(c) The receipt of any severance pursuant to this Section 3 will be subject to
your signing and not revoking a general release of all claims against the
Company and its affiliates in a form acceptable to the Company. No severance
pursuant to Section 3 will be paid or provided until the general release of
claims becomes effective.


4. Effective Date of Plan/Amendment. This Plan shall be effective as of January
21, 2003. The Board shall have the power to amend or terminate this Plan from
time to time in its discretion and for any reason (or no reason), provided that
no such amendment or termination shall be effective with respect to a Triggering
Event that occurred prior to the amendment or termination.


5. Claims Procedures.


(a) Normally, you do not need to present a formal claim to receive benefits
payable under this Plan.


(b) If any person (the “Claimant”) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to the Plan, the Claimant must file a formal claim,
in writing, with the Plan Administrator. This requirement applies to all claims
that any Claimant has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the Claimant.


(c) A formal claim must be filed within 90 days after the date the Claimant
first knew or should have known of the facts on which the claim is based, unless
the Plan Administrator in writing consents otherwise. The Plan Administrator
shall provide a Claimant, on request, with a copy of the claims procedures
established under subsection (d).


(d) The Plan Administrator has adopted procedures for considering claims (which
are set forth in Appendix A), which it may amend from time to time, as it sees
fit. These procedures shall comply with all applicable legal requirements. These
procedures may provide that final and binding arbitration shall be the ultimate
means of contesting a denied claim (even if the Plan Administrator or its
delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims and arbitration procedures to resolve any
claim.


6. Plan Administration.


(a) The Plan Administrator is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits. The Plan shall be interpreted in accordance with its terms and their
intended meanings. However, the Plan Administrator and all Plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in their
sole discretion, and to make any findings of fact needed in the administration
of the Plan. The validity of any such interpretation, construction, decision, or
finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly arbitrary
or capricious.


(b) All actions taken and all determinations made in good faith by the Plan
Administrator or by Plan fiduciaries will be final and binding on all persons
claiming any interest in or under the Plan. To the extent the Plan Administrator
or any Plan fiduciary has been granted discretionary authority under the Plan,
the Plan Administrator’s or Plan fiduciary’s prior exercise of such authority
shall not obligate it to exercise its authority in a like fashion thereafter.

 

2

--------------------------------------------------------------------------------


(c) If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator shall amend the Plan retroactively to cure any such
ambiguity.


(d) No Plan fiduciary shall have the authority to answer questions about any
pending or final business decision of the Company or any affiliate that has not
been officially announced, to make disclosures about such matters, or even to
discuss them, and no person shall rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any employee, for example, that the employee will or will not
be laid off or that the Company will or will not offer exit incentives in the
future. Nothing in this subsection shall preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.


(e) This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.


7. Superseding Plan. As of January 21, 2003, this Plan (i) shall be the only
plan with respect to which benefits may be provided to you upon a Change of
Control and (ii) shall supersede any other plan (other than the 1992 Stock
Option Plan and the 2002 Equity Incentive Plan and any option agreements
thereunder) previously adopted by the Company with respect to a transaction
resulting in a Change of Control; provided, however, that this Plan shall not
supersede any employment agreement or other similar agreement entered into
between an individual and the Company, and provided, further, that payments
under any such employment agreement or other similar agreement shall be reduced
by the amount of severance or other cash compensation, if any, payable under
this Plan.


8. Limitation On Employee Rights; At-Will Employment. This Plan shall not give
any employee the right to be retained in the service of the Company or interfere
with or restrict the right of the Company to discharge or retire the employee.
All employees of the Company are employed at will.
 
9. No Third-Party Beneficiaries. This Plan shall not give any rights or remedies
to any person other than covered employees and the Company.
 
10. Governing Law. This Plan is a welfare plan subject to ERISA and it shall be
interpreted, administered, and enforced in accordance with that law. To the
extent that state law is applicable, the statutes and common law of the State of
California, excluding any that mandate the use of another jurisdiction’s laws,
shall apply.
 
11. Miscellaneous. Where the context so indicates, the singular will include the
plural and vice versa. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan. Unless
the context clearly indicates to the contrary, a reference to a statute or
document shall be construed as referring to any subsequently enacted, adopted,
or executed counterpart.


12. Section 409A. To the extent applicable, this Plan shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the adoption of this Plan.
Notwithstanding any provision of this Plan to the contrary, in the event that
the Company determines that any amounts payable hereunder will be immediately
taxable to you under Section 409A of the Code and related Department of
Department of Treasury guidance, the Company shall (a) cooperate in good faith
to adopt such amendments to this Plan and appropriate policies and procedures,
including amendments and policies with retroactive effect, that they determine
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by this Plan, preserve the economic benefits of this Plan and avoid
less favorable accounting or tax consequences for the Company and/or (b) take
such other actions as mutually determined necessary or appropriate to exempt the
amounts payable hereunder from Section 409A of the Code or to comply with the
requirements of Section 409A of the Code and thereby avoid the application of
penalty taxes under such section.
3

--------------------------------------------------------------------------------


13. Definitions. For purposes of this Plan, the following terms shall have the
following meanings:


(a) “Cause” shall mean any of the following:
(i) your continued failure to satisfactorily perform your duties to the Company
(other than as a result of your total or partial incapacity due to physical or
mental illness);


(ii) any willful act or omission by you constituting dishonesty, fraud or other
malfeasance against the Company;


(iii)  your conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Company conducts business;


(iv) your debarment by the U.S. Food and Drug Administration from working in or
providing services to any pharmaceutical or biotechnology company under the
Generic Drug Enforcement Act of 1992, or other ineligibility under any law or
regulation to perform your duties to the Company; or


(v) your breach of any of the material policies of the Company including without
limitation being under the influence of illicit drugs or alcohol at work or on
the Company’s premises.


(b) “Change of Control” shall mean the occurrence of any of the following:


(i) as a result of any merger or consolidation, the voting securities of the
Company outstanding immediately prior thereto represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity) less than 49% of the combined voting power of the voting
securities of the Company or such surviving or acquiring entity outstanding
immediately after such merger or consolidation;


(ii) during any period of twenty four consecutive calendar months, the
individuals who at the beginning of such period constitute the Company’s Board
of Directors (the “Board”), and any new directors whose election by such Board
or nomination for election by stockholders was approved by a vote of at least
two-thirds of the members of such Board who were either directors on such Board
at the beginning of the period or whose election or nomination for election as
directors was previously so approved, for any reason cease to constitute at
least a majority of the members thereof;


(iii) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 as amended (“Exchange Act”))(a
“Person”) shall become the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 20% of the then outstanding
shares of Common Stock of the Company;


(iv) any sale of all or substantially all of the assets of the Company; provided
that in the event of a sale of less than all of the assets of the Company the
Plan Administrator may determine that a Change of Control has only occurred (for
purposes of determining eligibility for benefits under the Plan) with regard to
those employees whose services are specifically attributable to the sold assets,
or


(v) the complete liquidation or dissolution of the Company.


The Plan Administrator shall have sole discretion with regard to whether a
Change of Control has occurred for purposes of this Plan, and if a Change of
Control has occurred as a result of sale of less than all of the Company’s
assets as described in clause (iv) above, shall have sole discretion with regard
to the determination of which employees’ services are specifically attributable
to the sold assets and are therefore eligible for benefits under this Plan in
connection with such sale of assets.

4

--------------------------------------------------------------------------------


 
(c) “Triggering Event” shall mean:


(i) your employment is terminated by the Company without Cause in connection
with a Change of Control or within twelve (12) months following a Change of
Control; provided, however, if you are terminated by the Company in connection
with a Change of Control but immediately accept employment with the Company’s
successor or acquirer, you will not be deemed to be covered by this subsection
(i), unless you are subsequently terminated without Cause by the successor or
acquirer within the twelve (12) months following the Change of Control;


(ii) you, in connection with a Change of Control, are not offered Comparable
Employment (new or continuing) by the Company or the Company’s successor or
acquirer within thirty (30) days after the Change of Control or you reject any
employment that you are offered. “Comparable Employment” shall mean employment
on terms which provide (a) the same or greater rate of base pay or salary as in
effect immediately prior to a Change of Control, (b) the same, equivalent or
higher job title and level of responsibility as you had prior to a Change of
Control, (c) if as of the Change of Control you are employed at the director
level or above, equivalent or higher bonus opportunity as your bonus opportunity
for the year preceding the year in which the Change of Control occurs, and d) a
principal work location that is both (i) no more than forty-five (45) miles from
your principal work location immediately prior to the Change of Control and (ii)
no more than thirty (30) miles farther from your principal weekday residence
than was your principal work location immediately prior to the Change of
Control; or


(iii) after accepting (or continuing) employment with the Company after a Change
of Control, you resign employment within six (6) months following a Change of
Control due to a Material Change in Your Terms of Employment. For purposes of
the foregoing, a “Material Change in Your Terms of Employment” shall occur if:
(a) your base salary or job title is materially reduced from that in effect
immediately prior to a Change of Control or (b) if as of the Change of Control
you are employed at the director level or above, you are subject to a
substantial reduction in bonus opportunity from your bonus opportunity for the
year preceding the year in which the Change of Control occurs, or (c) your
principal work location is to be moved to a location that is either (i) more
than forty-five (45) miles from your principal work location immediately prior
to the Change of Control or (ii) more than thirty (30) miles farther from your
principal weekday residence than was your principal work location immediately
prior to the Change of Control.

 
5

--------------------------------------------------------------------------------


APPENDIX A
 
Detailed Claims And Arbitration Procedures
 
1. Claims Procedure
 
Initial Claims


All claims shall be presented to the Plan Administrator in writing. Within 90
days after receiving a claim, a claims official appointed by the Plan
Administrator shall consider the claim and issue his or her determination
thereon in writing. If the Plan Administrator or claims official determines that
an extension of time is necessary, the claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice indicating the special circumstances requiring the extension of
time prior to the termination of the initial 90 day period. Any claims that the
Claimant does not pursue in good faith through the initial claims stage shall be
treated as having been irrevocably waived.
 
Claims Decisions


If the claim is granted, the benefits or relief the Claimant seeks shall be
provided. If the claim is wholly or partially denied, the claims official shall,
within 90 days (or a longer period, as described above), provide the Claimant
with written notice of the denial, setting forth, in a manner calculated to be
understood by the Claimant: (1) the specific reason or reasons for the denial;
(2) specific references to the provisions on which the denial is based; (3) a
description of any additional material or information necessary for the Claimant
to perfect the claim, together with an explanation of why the material or
information is necessary; and (4) an explanation of the procedures for appealing
denied claims. If the Claimant can establish that the claims official has failed
to respond to the claim in a timely manner, the Claimant may treat the claim as
having been denied by the claims official.
 
Appeals of Denied Claims


Each Claimant shall have the opportunity to appeal the claims official’s denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity). A Claimant must appeal a
denied claim within 60 days after receipt of written notice of denial of the
claim, or within 60 days after it was due if the Claimant did not receive it by
its due date. The Claimant (or the Claimant’s duly authorized representative)
shall be provided upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim. The appeals official shall take into account during its review
all comments, documents, records and other information submitted by the Clamant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefits review. Any claims that the Claimant does
not pursue in good faith through the appeals stage, such as by failing to file a
timely appeal request, shall be treated as having been irrevocably waived.
 
Appeals Decisions


The decision by the appeals official shall be made not later than 60 days after
the written appeal is received by the Plan Administrator, however, if the
appeals official determines that an extension of time is necessary, the appeals
official may extend the determination period for up to an additional 60 days by
giving the Claimant written notice indicating the special circumstances
requiring the extension of time prior to the termination of the initial 60 day
period. The appeal decision shall be in writing, shall be set forth in a manner
calculated to be understood by the Claimant and shall include the following: (1)
the specific reason or reasons for the denial; (2) specific references to the
provisions on which the denial is based; (3) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim. If a Claimant does not receive the appeal decision by the date
it is due, the Claimant may deem the appeal to have been denied.
1

--------------------------------------------------------------------------------


Procedures


The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims. All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim.
 
Arbitration of Rejected Appeals


If a Claimant has pursued a claim through the appeal stage of these claims
procedures, the Claimant may contest the actual or deemed denial of that claim
through arbitration, as described below. In no event shall any denied claim be
subject to resolution by any means (such as in a court of law) other than
arbitration in accordance with the following provisions.


2. Arbitration Procedure
 
Request for Arbitration


A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of an appeal (or within 60
days after he or she should have received the determination). The Claimant or
the Plan Administrator may bring an action in any court of appropriate
jurisdiction to compel arbitration in accordance with these procedures.
 
Applicable Arbitration Rules


If the Claimant has entered into a valid arbitration agreement with the Company,
the arbitration shall be conducted in accordance with that agreement. If not,
the rules set forth in the balance of this Appendix shall apply: The arbitration
shall be held under the auspices of the Judicial Arbitration and Mediation
Service (JAMS), whichever is chosen by the party who did not initiate the
arbitration. Except as provided below, the arbitration shall be in accordance
with JAMS’s then-current employment dispute resolution rules. The Arbitrator
shall apply the Federal Rules of Evidence and shall have the authority to
entertain a motion to dismiss or a motion for summary judgment by any party and
shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. The Federal Arbitration Act shall govern all arbitrations that
take place under these Detailed Claims and Arbitration Procedures (or that are
required to take place under them), and shall govern the interpretation or
enforcement of these Procedures or any arbitration award. To the extent that the
Federal Arbitration Act is inapplicable, California law pertaining to
arbitration agreements shall apply.


Arbitrator


The Arbitrator shall be an attorney familiar with employee benefit matters who
is licensed to practice law in the state in which the arbitration is convened.
The Arbitrator shall be selected in the following manner from a list of 11
arbitrators drawn by the sponsoring organization under whose auspices the
arbitration is being conducted and taken from its panel of labor and employment
arbitrators. Each party shall designate all arbitrators on the list whom they
find acceptable; the parties shall then alternately strike arbitrators from the
list of arbitrators acceptable to both parties, with the party who did not
initiate the arbitration striking first. If only one arbitrator is acceptable to
both parties, he or she will be the Arbitrator. If none of the arbitrators is
acceptable to both parties, a new panel of arbitrators shall be obtained from
the sponsoring organization and the selection process shall be repeated.


Location


The arbitration will take place in or near the city in which the Claimant is or
was last employed by the Company or in which the Plan is principally
administered, whichever is specified by the Plan Administrator, or in such other
location as may be acceptable to both the Claimant and the Plan Administrator.
2

--------------------------------------------------------------------------------


Authority of Arbitrator


The Arbitrator shall have the authority to resolve any factual or legal claim
relating to the Plan or relating to the interpretation, applicability, or
enforceability of these arbitration procedures, including, but not limited to,
any claim that these procedures are void or voidable. The Arbitrator may grant a
Claimant’s claim only if the Arbitrator determines that it is justified because:
(1) the appeals official erred on an issue of law; or (2) the appeals official’s
findings of fact, if applicable, were not supported by substantial evidence. The
arbitration shall be final and binding on all parties.
 
Limitation on Scope of Arbitration


The Claimant may not present any evidence, facts, arguments, or theories at the
arbitration that the Claimant did not pursue in his or her appeal, except in
response to new evidence, facts, arguments, or theories presented on behalf of
the other parties to the arbitration. However, an arbitrator may permit a
Claimant to present additional evidence or theories if the Arbitrator determines
that the Claimant was precluded from presenting them during the claim and appeal
procedures due to procedural errors of the Plan Administrator or its delegates.
 
Administrative Record


The Plan Administrator shall submit to the Arbitrator a certified copy of the
record on which the appeals official’s decision was made.
 
Experts, Depositions, and Discovery


Except as otherwise permitted by the Arbitrator on a showing of substantial
need, either party may: (1) designate one expert witness; (2) take the
deposition of one individual and the other party’s expert witness; (3) propound
requests for production of documents; and (4) subpoena witnesses and documents
relating to the discovery permitted in this paragraph.
 
Pre-Hearing Procedures


At least 30 days before the arbitration hearing, the parties must exchange lists
of witnesses, including any expert witnesses, and copies of all exhibits
intended to be used at the hearing. The Arbitrator shall have jurisdiction to
hear and rule on pre-hearing disputes and is authorized to hold pre-hearing
conferences by telephone or in person, as the Arbitrator deems necessary.
 
Transcripts


Either party may arrange for a court reporter to provide a stenographic record
of the proceedings at the party’s own cost.
 
Post-Hearing Procedures


Either party, on request at the close of the hearing, may be given leave to file
a post-hearing brief within the time limits established by the Arbitrator.
 
Costs and Attorneys’ Fees


The Claimant and the Company shall equally share the fees and costs of the
Arbitrator, except that the Claimant shall not be required to pay any of the
Arbitrator’s fees and costs if such a requirement would make mandatory
arbitration under these procedures unenforceable. On a showing of material
hardship, the Company, in its discretion, may advance all or part of the
Claimant’s share of the fees and costs, in which case the Claimant shall
reimburse the Company out of the proceeds of the arbitration award, if any, that
the Claimant receives. Each party shall pay its own costs and attorneys’ fees,
except as required by applicable law.
3

--------------------------------------------------------------------------------


 
Procedure for Collecting Costs From Claimant


Before the arbitration commences, the Claimant must deposit with the Plan
Administrator his or her share of the anticipated fees and costs of the
Arbitrator, as reasonably determined by the Plan Administrator. At least 2 weeks
before delivering his or her decision, the Arbitrator shall send his or her
final bill for fees and costs to the Plan Administrator for payment. The Plan
Administrator shall apply the amount deposited by the Claimant to pay the
Claimant’s share of the Arbitrator’s fees and costs and return any surplus
deposit. If the Claimant’s deposit is insufficient, the Claimant will be billed
for any remaining amount due. Failure to pay any amount within 10 days after it
is billed shall constitute the Claimant’s irrevocable election to withdraw his
or her arbitration request and abandon his or her claim.
 
Arbitration Award


The Arbitrator shall render an award and opinion in the form typically rendered
in labor arbitrations. Within 20 days after issuance of the Arbitrator’s award
and opinion, either party may file with the Arbitrator a motion to reconsider,
which shall be accompanied by a supporting brief. If such a motion is filed, the
other party shall have 20 days from the date of the motion to respond, after
which the Arbitrator shall reconsider the issues raised by the motion and either
promptly confirm or promptly change his or her decision. The decision shall then
be final and conclusive on the parties. Arbitrator fees and other costs of a
motion for reconsideration shall be borne by the losing party, unless the
Arbitrator orders otherwise. Either party may bring an action in any court of
appropriate jurisdiction to enforce an arbitration award. A party opposing
enforcement of an arbitration award may not do so in an enforcement proceeding,
but must bring a separate action in a court of competent jurisdiction to set
aside the award. In any such action, the standard of review shall be the same as
that applied by an appellate court reviewing the decision of a trial court in a
nonjury trial.
 
Severability


The invalidity or unenforceability of any part of these arbitration procedures
shall not affect the validity of the rest of the procedures.

 
4

--------------------------------------------------------------------------------


APPENDIX B
 
ADDITIONAL INFORMATION
 
RIGHTS UNDER ERISA
 
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:


Receive Information About Your Plan and Benefits
 
1. Examine, without charge, at the Plan administrator’s office and at certain
Company offices, all Plan documents including collective bargaining agreements,
if any, and copies of all documents filed by the Plan with the U.S. Department
of Labor, and available at the Public Disclosure Room of the Pension and Welfare
Benefit Administration, such as annual reports and Plan descriptions.


2. Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements,
if any, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.


3. Receive a summary of the Plan’s annual financial report, if any. The Plan
administrator is required by law to furnish each participant with a copy of this
summary annual report.


Prudent Actions by Plan Fiduciaries


In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent your
from obtaining a welfare benefit or exercising your right under ERISA.


Enforce Your Rights


If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan administrator. If you have a claim for benefits,
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


Assistance with Your Questions


If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquires,
Pension and Welfare Benefits Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
1

--------------------------------------------------------------------------------


 
 
ADMINISTRATIVE INFORMATION
Name of Plan:
The Geron Corporation Change of Control Plan with respect to Options and
Severance
   
Plan Administrator:
Compensation Committee of the Board of Directors
Geron Corporation
230 Constitution Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750
   
Type of Administration:
Self-Administered
   
Type of Plan:
Severance Pay Employee Welfare Benefit Plan
   
Employer Identification Number:
75-2287752
   
Direct Questions Regarding the Plan to:
Compensation Committee of the Board of Directors
Geron Corporation
230 Constitution Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750
   
Agent for Service of Legal Process:
Corporate Secretary
Geron Corporation
230 Constitution Drive
Menlo Park, CA 94025 USA
Tel: 650-473-7700
Fax: 650-473-7750
Service of Legal Process may also be made upon the Plan Administrator
   
Plan Year:
Calendar Year
   
Plan Number:
SP-1

 
 
2
 